362 S.W.3d 74 (2012)
George HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73963.
Missouri Court of Appeals, Western District.
March 27, 2012.
Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jennifer A. Wideman, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
George Harris appeals the denial of post-conviction relief following his convictions for first-degree assault, § 565.050, RSMo 2000, and armed criminal action, § 571.015, RSMo 2000. Harris claims that he was denied effective assistance of counsel and that the trial court therefore erred in denying his Rule 29.15 motion for post-conviction relief. We affirm. Rule 84.16(b).